Walker, Chancellor
(dissenting). I agree with the
views expressed in the majority opinion, to the effect that a plea of non vuli to an indictment for murder is not an absolute right of the accused, and that a refusal by the court to accept such a plea is not subject to review; also I agree that a recommendation by the jury that the punishment of one convicted of murder in the first degree shall be imprisonment for life, is not a part of the verdict — as the recommendation is allowed by our statute only after the jury has agreed upon a first degree verdict; but I dissent from the holding that the facts upon which the conviction rests have no legal connection with the recommendation upon the theory that the recommendation is discretionary and requires no consideration of the facts upon which the conviction is based. Lest T be misunderstood I desire to say that I also agree that any instructions by the judge which tend to influence the jury in making such a recommendation is beyond Ms power. I concede that it is discretionary with the jury to make such recommendation, but am of opinion that that discretion may properly be arrived at only by a consideration of the evidence. The learned justice who wrote the majority opinion in support of the proposition that the recommendation resides in a wide *444discretionary power dissociated from the evidence, quotes the Supreme Court of the United States, speaking by the late Mr. Justice Gray construing a similar statute, in Winston v. United States, 172 U. S. 303. My reading of the opinion in Winston v. United States indicates that it holds that the jury may decide not to punish a first degree murderer capitally upon consideration of the evidence, and also irrespective of the evidence. Its value, therefore, as a precedent either ufay, it seems to me, is questionable.
The learned justice who wrote the majority opinion in this court quotes from Winston v. United States, as follows:
“The act does not itself prescribe, nor authorize the court to prescribe, any rule defining or circumscribing the exercise of this right; but commits the whole matter of its exercise to the judgment and the consciences of the jury.”
This is one of several sentences in a paragraph. In the sentence just quoted, I discover nothing which either restrains the jury to a consideration of the evidence or permits them to travel outside of it in making' their recommendation. And one would expect- to fine some qualification or limitation in what follows in the paragraph. And it is to be found in the next sentence, which reads:
“The authority of the jury to decide that the accused shall not be punished capitally is not limited to cases in which the court or the jury is of opinion that there are palliating or mitigating circumstances. But it extends to every ease in which, upon a view of the whole evidence, the jury is of opinion that it would not be just or wise to impose capital punishment.”
Here is an express qualification that the recommendation of the jury should be made only upon a view •of the whole evidence. If the United States Supreme Court’s opinion had ended there, I think it would necessarily have to be held that that tribunal’s determination was that the recommendation could properly be made only upon a consideration of the evidence. But that court goes on in the concluding sentence of the paragraph as follows:
*445“How far considerations of ago, sex, ignorance, illness or Iranian passion or weakness, or sympathy or clemency, of the irrevocableness of an executed sentence of death, or apprehension that explanatory facts may exist which have not been brought to light, or any other consideration whatever, should be allowed weight in deciding the question whether the accused should or should not be capitally punished, is committed by the act of congress to the sound discretion of the jury, and of the jury alone.”
Of course, “age, sex, ignorance, illness or intoxication” would all be matters appearing by evidence, and “human passion or weakness” might, too, be so made to appear; but “sympathy or clemency, or the irrevocableness of an executed sentence of death, or an apprehension that explanatory facts may exist which have not been brought to light, or any other consideration whatever,” would of necessity be entirely outside of the evidence
I am unable to lay hold of Winston v. United States as an authority either way on the proposition under consideration, because, as I view it, it decides the question both ways. I am, however, decidedly of opinion that our act of the legisla^ ture intends that the jury should be guided by the evidence in determining whether or not to recommend life imprisonment at the time of convicting an offender of murder in the first degree. The provision in the act (Pamph. L. 1916, p. 576) is that if such recommendation be made, life imprisonment shall be imposed. This act gives the jury the right, practically, to pass sentence of life imprisonment instead of death. Before the passage of that act the law provided but one penalty for murder in the first degree, and that was death. If the law formerly had been that upon conviction of murder in the first degree the prisoner should be executed or imprisoned for life in the discretion of the court, who will say that the law intended that the judge might travel outside of the evidence, and, as a mere matter of caprice, sentence a man to imprisonment for life instead of to death.
For all, or almost all, other crimes than murder the law provides elasticity in the matfer of sentence, usually imprison*446ment not exceeding a certain term, or a fine not exceeding a certain amount, or both. I have always thought that a judge in passing sentence upon offenders, convicted for various crimes imposed a sentence upon consideration of the evidence before him. And when a jury is substituted for the judge in the matter of practically imposing the sentence, I think that the theory of the law is that'the jury should be guided by the evidence, and, where mitigating circumstances appear in the evidence, the recommendation to imprisonment for life may, with propriety, be made, but where the murder is without palliation or mitigation that the recommendation should be withheld. I agree that the jury should be instructed that they have an absolute discretion in the matter of making or withholding the recommendation, provided, however, they are told that their determination to do the one or the other is confined to and arises out of a consideration of the evidence.
The trial judge in the case at bar instructed the jurjr, as a matter of law, that there were no standards of conduct or principles upon which the jury should act in arriving at a conclusion as to whether or not they would impose the death penalty; he then proceeded to suggest to the jury that they ought to consider' certain interests of the state and of the defendant,'and then after stating some such, said that those and such other'matters as they might deem proper were perfectly proper for the jury to consider; and further, that all those matters were left by the statute to the jury’s determination, and that they might in their' discretion consider them; but this was not reversible error, because at every turn it was left to the jury to say which of the alternatives under the statute they would denounce against the defendant in case they convicted him of murder in the first degree. A conviction in a criminal case will not be reversed for error in an instruction to the jury which could not have prejudiced the defendant; and this one, in my judgment, could not have done so.
The statement to the jury by the trial judge that if the contention of the state were adopted, the ease was one of the most cold-blooded, atrocioris, wicked and depraved murders in *447the first degree that can be conceived of; the purpose was to rob tiie deceased of his rings, stud, pocketbook and money, while the victim lay breathing, apparently his last breath, exclaiming, “Oh, Oh!” The robber and murderer took the rings from his finger, broke the stud from his shirt bosom and relieved Mm of the contents of Ms purse; it was apparently done without any motive borne of any instinct even faintly related to any righteous or other provocation — did not constitute error, as it is not legally objectionable for a trial judge in a criminal ease to state to the jury what the prosecution claims the proof shows with reference to a material fact; and these last-mentioned statements were not an assertion by the judge as to the acts and purposes of tlie defendant, but left the question to he decided by the jury from the evidence; it was a statement of the contention of the state with reference to the facts, and not an opinion of the judge as to what the facts were, and was therefore not objectionable.
I am unable to discover any reversible error in the record before me, and shall therefore vote to affirm the judgment under review.